BROADDUS, P. J.
The respondents in their brief and .argument call our attention to the fact that the abstract in the case fails to show that a proper bill *338of exceptions was filed in the case. The recital of the abstract is as follows: “On the 5th day of November, 1907, during October term the defendant filed in court his signed bill of exceptions as follows;” Then follows the purported bill of exceptions.
This was not sufficient. It is essential that the abstract should show that the bill was filed by a proper order of court duly entered of record. [Clay v. Publishing Co., 200 Mo. l. c. 673.] It is also essential that it should show that the bill was signed by the judge. [Harris v. Wilson, 199 Mo. 412.] As there is no showing that the bill was filed in obedience to any order of the court duly entered upon the records; or that it was signed by the judge it does not comply with the law governing the filing of abstracts. Consequently we have nothing before us but the record proper. This shows that there was a petition stating a good cause of action.
Cause affirmed.
All concur.